DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17648774 filed on January 24th, 2022 in which claims 1-6 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 01/24/2022 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub. Nº 2009/0189948), in view of Eiyama et al. (US Pub. Nº 2017/0237866).

9.	Regarding independent claim 1: Nakata disclosed a liquid ejecting device ([0085], line 1; also see Fig. 3, reference 1), comprising: 
 	a head configured to eject liquid ([0085], lines 1-2; also see Fig. 3, reference 13); 
 	a holding unit holding the head ([0088], line 3; also see Fig. 3, reference 39); 
 	a base unit holding the holding unit ([0007], line 2; also see Fig. 3, the back structure of the carriage 10, including the guide shaft holder 45); 
 	a guide unit movably holding the base unit, the guide unit being configured to guide the base unit ([0089], lines 4-5; also see Fig. 3, reference 17); and 
 	a detection unit attached to the base unit ([0089], line 1; also see Fig. 4, reference 43), wherein 
 	the base unit includes a first surface and a second surface opposite to the first surface ([0089], line 1; also see Fig. 3, references 40 and 41 respectively), the guide unit is attached to the first surface (See Fig. 4), and 
 	the detection unit is attached to at least one of the first surface and the second surface (Fig. 4 shows the detection unit 43 attached to the first surface 40).
 	Nakata is silent about the detection unit being configured to detect vibration of the holding unit.
 	Eiyama et al. disclosed a liquid ejecting device (Fig. 1, reference 1), comprising a head (Fig. 2, reference 5a), a base unit (Fig. 2, reference 5) and a detection unit provided at the base unit (Fig. 3, reference 52), wherein the detection unit is configured to detect vibration of the holding unit ([0044], lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eiyama et al. with those of Nakata by providing the detection unit of Eiyama et al. on the base unit of Nakata in order to detect excessive vibration of the holding unit and prevent mechanical damage to the printing apparatus as disclosed by Eiyama et al. in paragraph [0142].

10.	Regarding claim 3: The combination of Nakata and Eiyama et al. disclosed the liquid ejecting device according to claim 1, further comprising: a display unit (Eiyama et al. [0038], lines 1-2); and a control unit (Eiyama et al. [0051], line 1; also see Fig. 4, reference 40), wherein the control unit causes the display unit to indicate that the guide unit is deteriorated when the control unit determines the deterioration of the guide unit based on a detection result of the detection unit (Eiyama et al. [0009], lines 1-5).

11.	Regarding claim 4: The combination of Nakata and Eiyama et al. disclosed the liquid ejecting device according to claim 3, wherein the control unit determines a deterioration factor of the guide unit based on vibration having a specific frequency extracted by analyzing the detection result of the detection unit (Eiyama et al. [0055], lines 1-9 and [0077], lines 4-6), and causes the display unit to indicate the deterioration factor (Eiyama et al. [0009], lines 1-5 and [0077], lines 6-8).

12.	Regarding claim 6: The combination of Nakata and Eiyama et al. disclosed the liquid ejecting device according to claim 4, wherein the control unit causes the display unit to display a message indicating the deterioration factor and a countermeasure for the deterioration factor (Eiyama et al. [0009], lines 1-5 and [0077], lines 6-8).

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub. Nº 2009/0189948), in view of Eiyama et al. (US Pub. Nº 2017/0237866) as applied to claims 1, 3-4 and 6 above and further in view of Nagase (JP Nº 2007-137005).

14.	Regarding claim 5: The combination of Nakata and Eiyama et al. disclosed the liquid ejecting device according to claim 4.
 	The combination of Nakata and Eiyama et al. is silent about further comprising: an application unit, wherein the guide unit includes a rail and a block that is attached to the first surface, the block is configured to move along the rail, the application unit is configured to provide lubricant between the rail and the block, and the control unit controls the application unit to provide the lubricant when the control unit determines that the deterioration factor is a decrease of the lubricant in the guide unit.
 	Nagase disclosed a liquid ejecting device ([0010], line 4), comprising a carriage (Fig. 2, reference 1), and a guide (Fig. 2, reference 2), and an application unit configured to provide lubricant between the rail and the block ([0006], lines 7-13 ; also see Fig. 1, reference 12), and the control unit (not shown) controls the application unit to provide the lubricant (the control unit controls the trips of the carriage to the recovery section where the lubricant application unit is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagase with those of the combination of Nakata and Eiyama et al. by providing a lubricant application unit in order to ensure a smooth movement of the carriage on the guide shaft as disclosed by Nagase in paragraph [0006].

15.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US Pub. Nº 2009/0189948), in view of Eiyama et al. (US Pub. Nº 2017/0237866).

16.	Regarding independent claim 2: Nakata disclosed a liquid ejecting device ([0085], line 1; also see Fig. 3, reference 1), comprising: 
 	a head configured to eject liquid ([0085], lines 1-2; also see Fig. 3, reference 13); 
 	a holding unit holding the head ([0007], line 2; also see Fig. 3, reference 10); 
 	a guide unit movably holding the holding unit, the guide unit being configured to guide the holding unit ([0089], lines 4-5; also see Fig. 3, reference 17); and 
 	a detection unit provided at the holding unit ([0089], line 1; also see Fig. 4, reference 43), wherein 
 	the holding unit includes a first surface and a second surface opposite to the first surface ([0089], line 1; also see Fig. 3, references 40 and 41 respectively), the guide unit is attached to the first surface (See Fig. 4), and 
 	the detection unit is attached to at least one of the first surface and the second surface (Fig. 4 shows the detection unit 43 attached to the first surface 40).
 	Nakata is silent about the detection unit being configured to detect vibration of the holding unit.
 	Eiyama et al. disclosed a liquid ejecting device (Fig. 1, reference 1), comprising a head (Fig. 2, reference 5a), a holding unit (Fig. 2, reference 5) and a detection unit provided at the holding unit (Fig. 3, reference 52), wherein the detection unit is configured to detect vibration of the holding unit ([0044], lines 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eiyama et al. with those of Nakata by providing the detection unit of Eiyama et al. on the holding unit of Nakata in order to detect excessive vibration of the holding unit and prevent mechanical damage to the printing apparatus as disclosed by Eiyama et al. in paragraph [0142].

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

18.	U.S. Patent application publication number 2017/0015103 to Ueki disclosed a similar invention in Fig. 1.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853